In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-05-035 CR

____________________


MARK LEN BENNETT, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 89430




MEMORANDUM OPINION (1)
	We have before the Court a motion from the appellant, Mark Len Bennett, to
withdraw his appeal pursuant to Tex. R. App. P. 42.2.  The motion is signed by appellant
personally and counsel of record is aware of the motion.  No opinion has issued in this
appeal.  The motion is granted and the appeal is therefore dismissed.
	APPEAL DISMISSED.
								PER CURIAM

Opinion Delivered February 23, 2005
Do Not Publish
Before Gaultney, Kreger and Horton, JJ.
1. Tex. R. App. P. 47.4.